United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NAVAJO AREA INDIAN HEALTH
SERVICE, Window Rock, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1188
Issued: March 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal from a December 30, 2009 decision of
the Office of Workers’ Compensation Programs denying his emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition in the
performance of duty.
On appeal, appellant contends that the Office did not render its decision within 90 days
from the assignment of the case contrary to its rules. He also contended that he established 11
stressful incidents that occurred at work related to his job duties that should be considered
compensable. Appellant noted that he submitted supportive evidence including, copies of signed
and notarized affidavits, copies of job e-mails, work memorandums, a complaint filed before the
Equal Employment Opportunity Commission (EEOC) and medical evidence.

FACTUAL HISTORY
On July 12, 2008 appellant, then a 59-year-old statistician, filed an occupational disease
claim alleging that he sustained an emotional condition as a result of on-the-job stress. He
alleged that as a result of the stressful conditions at work he suffered from, hypertension,
dizziness, ringing in his ears, extreme fatigue, headaches and confusion.
In statements of records appellant alleged that his supervisor, Associate Director
Genevieve Notah, was prejudiced towards older white men and envious of his happy marriage.
During his first week of employment, Ms. Notah reprimanded him for attempting to exercise his
civil rights to pursue a customer complaint against Atlas Moving Company. She did not allow
appellant to pursue the claim and made him apologize to the company. That same week,
Ms. Notah repeatedly mocked and sneered at him for taking a full hour lunch at home with his
wife. This occurred the week of March 16, 2008 and many times since. Appellant alleged that
Ms. Notah required him to abide by more stringent rules with regard to leave time and on
June 6, 2008 applied rules differently than those approved by a timekeeper. He alleged that she
spoke to him in a scornful and chiding manner in the presence of a fellow employee,
Ruby Spencer. Ms. Notah engaged in daily ridicule and spoke to appellant disdainfully
concerning his professional abilities. On several occasions, she assigned him a project, altered or
changed the terms of the tasks and then blamed him for doing the task incorrectly. This
happened several times from mid-April to June 19, 2008. Appellant alleged that Ms. Notah
embarrassed him on Thursday, June 19, 2008 by asking him to redo suspiciously mundane tasks
in front of Ms. Spencer and Patricia Wilson. Ms. Notah frequently and unexpectedly appeared in
his office and demanded that he explain work that he submitted weeks prior and then called him
unorganized.
Ms. Notah scolded appellant for forwarding a copy of an e-mail, telling him that it was
against rules to send e-mails containing patient’s names and personal information. At other
times, she scolded him if he failed to send her e-mails. Appellant alleged that he worked in a
hostile workplace and was treated unfairly and differently from other employees. He was not
reimbursed for travel expenses in a timely manner and had to wait three months for
reimbursement of $1,756.00 for business trips he made in mid-March 2008 while all other
employees were reimbursed the same week. Appellant alleged that his employer was aware of
the harassment by Ms. Notah, but did nothing. On the claim form Ms. Notah advised that he
informed her on June 23, 2008 and on prior occasions that he was not feeling well, of trying to
adjust to the altitude, that he experienced diverticulitis or had overworked himself working in the
garden. He did not report his condition to her directly.
Appellant submitted correspondence related to the Atlas Moving Company. His
household goods were packed on March 19, 2008 and the moving company informed him that
delivery would not be made until March 31, 2008, which was unacceptable. In a March 25, 2008
e-mail, appellant notified the moving company that he was writing a letter to his congressman
suggesting that it be banned from a list of approved movers, suggesting further regulation of
movers and that consumers be allowed to collect penalties if a move takes over five days. In a
March 25, 2008 e-mail, he stated that his employer informed him of a complaint by the moving
company and he apologized.

2

On July 23, 2008 the employing establishment reviewed appellant’s complaint and
advised him that, if not resolved to his satisfaction, he had the right to file a formal complaint
with the EEOC.
On August 18, 2008 the Office asked appellant to submit further information in support
of his claim. On September 11 2008 appellant reiterated his complaints regarding Ms. Notah,
alleging a daily campaign of personal harassment. He alleged other employees were allowed to
use leave but he was not. Appellant submitted what he described as a “threatening letter” from
Ms. Notah that discussed his leave situation commencing June 23, 2008. As of July 2, 2008, he
would deplete his leave, credit hours and compensatory time and she would place him on leave
without pay. Appellant complained that, despite his credentials which included a Ph.D. in
sociology, Ms. Notah only allowed him to perform the duties a statistician 10 percent of the time
and most of his assigned work was of a clerical nature. He submitted copies of e-mails with
regard to a salmonella outbreak. Appellant also contended that he was not given a proper
computer or the software needed to perform his job.
Appellant submitted a copy of his EEOC complaint. He alleged that Ms. Notah sent him
harassing e-mails, telephone calls and letters. Ms. Notah was interviewed by an EEOC
counselor on July 23, 2008, at which time, she noted that she was a Native American Indian -Navajo. Ms. Notah stated that appellant had written a letter to Atlas Moving Company and that
several employees, including herself, became involved in this concern. The complaint needed to
be handled appropriately with appropriate officials since the employer became involved.
Ms. Notah noted that appellant was never reprimanded for this. She denied ever mocking or
sneering at him for taking his lunch break with his wife or acting in a scornful or chiding manner
in the presence of other employees. Ms. Notah noted that she corrected his work at times. She
mentioned a project that was assigned to appellant that required updating and correcting and that
he was not blamed or found at fault. Appellant’s work had to be corrected as he was learning the
system. Ms. Notah occasionally went into his office for business but never blindsided him.
In a July 16, 2008 letter, Ms. Notah advised appellant that he had been absent from work
beginning June 23, 2008 and had exhausted all of his leave. It was apparent that appellant had a
medical condition that was interfering with his attendance at work. Ms. Notah asked him to
submit proper medical documentation so that management could make a determination regarding
his medical condition and the availability of work.
On September 16, 2008 Ms. Notah advised that the employer controverted appellant’s
claim. Appellant began work on March 12, 2008 and stopped on June 23, 2008. This was a
period of orientation and the assigned projects were routine and not stressful. Ms. Notah was
unaware of any conflicts between herself and appellant. On one occasion, appellant sent an
e-mail containing the names of patients relative to a salmonella outbreak. Ms. Notah reminded
him of his recent Privacy Act training.
In a decision dated October 9, 2008, the Office denied appellant’s claim, findings that he
failed to establish any compensable factors of federal employment.
Appellant requested reconsideration. He submitted e-mail correspondence with regard to
reimbursement for travel expenses. A July 22, 2008 e-mail from Gerald Jochem indicated that

3

he would not ask Ms. Notah to stop contacting appellant as she was his first line supervisor and
had a right to communicate with him. Appellant had an obligation to respond to her and keep
her informed of his medical status. He also submitted a memorandum to the lead EEOC
counselor amending his complaint to include reprisal under the Federal Whistleblowers Act by
Mr. Jochem, who was also threatening to change his leave status to absent without leave.
Appellant enclosed copies of letters asking that Ms. Notah not contact him as he found her letters
and e-mails very stressful.
By decision dated February 9, 2009, the Office denied modification of the October 9,
2008 decision.
By letter dated February 13, 2009, appellant expressed various concerns regarding the
Office’s handling of his case. He wrote other letters of complaint, stating that he wanted the
Office to resolve certain concerns before he requested reconsideration.
By letter dated May 5, 2009, appellant requested reconsideration. He reiterated the
allegations with regard to harassment and stressful situations at work. Appellant listed various
incidents, argued that each occurred in the performance of duty and contended that appropriate
supporting evidence was provided.
On December 1, 2009 appellant submitted affidavits in support of his emotional
condition claim. In a September 9, 2009 affidavit, Ms. Spencer stated that she worked 39 years
at the employing establishment including while appellant was employed. She observed
Ms. Notah’s treatment of appellant as her workstation was approximately 20 feet from him and
stated that he was treated unfairly by Ms. Notah, who changed his work assignments, treated him
as clerical and not as a professional and alleged that he was not given proper orientation with
regard to health-related statistics. Ms. Spencer stated that Ms. Notah only thought of herself and
did not see the good in her former employees. In a September 9, 2009 affidavit, Marlene A.
Lucher advised that she worked as Ms. Notah’s secretary from February 7, 2005 until
September 1, 2006 when she retired. She generally contended that Ms. Notah was abusive to
older employees. In an affidavit dated September 15, 2009, Elsie Chase noted that she formerly
worked as a secretary for Ms. Notah from June 1995 to March 1996 at which time she initiated a
transfer because she did not like working for Ms. Notah.
By decision dated December 30, 2009, the Office denied modification of its February 9,
2009 decision.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, a claimant must submit: (1) medical evidence establishing that he has an emotional or
stress-related disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to her condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to her
stress-related condition.1 If a claimant does implicate a factor of employment, the Office should
1

G S., Docket No. 09-764 (issued December 18, 2009); Leslie C. Moore, 52 ECAB 132 (2000).

4

then determine whether the evidence of record substantiates that factor.2 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.5
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.6 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.7 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.9 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.10
For discrimination to give rise to a compensable disability, there must be evidence
introduced which establishes that the acts alleged or implicated by the employee did, in fact,
occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such action occurred. A claimant must establish a factual basis for his or her allegations

2

Dennis J. Balough, 52 ECAB 232 (2001).

3

Id.

4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Robert W. Johns, 51 ECAB 137 (1999).

7

Lillian Cutler, supra note 4.

8

Roger Williams, 52 ECAB 48 (2001).

9

Charles D. Edwards, 55 ECAB 258 (2004).

10

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 556 (1991).

5

that discrimination occurred with probative and reliable evidence.11 With regard to emotional
claims arising under the Act, the term discrimination or harassment as applied by the Board is
not the equivalent of that as defined or implemented by other agencies, such as the EEOC which
is charged with statutory authority to investigate and evaluate such matters in the workplace.
Rather, in evaluating claims for workers’ compensation under the Act, the term harassment is
synonymous, as generally defined, with a persistent disturbance, torment or persecution, i.e.,
mistreatment by coemployees or workers. Mere perceptions and feelings of harassment will not
support an award of compensation.12
ANALYSIS
Appellant alleged an emotional condition as a result of his treatment by his supervisor,
Ms. Notah and to employment in a hostile work environment. The Board notes that appellant did
not attribute his condition to the performance of his duties as a statistician under Culter. Rather,
his allegations concern personnel or administrative matters. Specifically, appellant alleged that
Ms. Notah did not like him taking his lunch break at home and made him abide by more
stringent rules with regard to leave than other employees. He alleged that he was not timely
reimbursed for certain business expenses for travel and was assigned to work of a clerical nature.
The Board has held that an administrative or personnel matter will be considered to be an
employment factor only where the evidence discloses error or abuse on the part of the
employer.13 In determining whether the employer has erred or acted abusively, the Board has
examined whether employing establishment personnel acted reasonably.14 Appellant submitted
e-mails detailing injuries by Ms. Notah with regard to his leave after he stopped work on
June 19, 2008. He submitted a July 16, 2008 letter that he characterized as “threatening.”
Ms. Notah advised appellant that he had depleted his leave, credit hours and compensatory time
and would designate his remaining leave as leave without pay. Appellant also contended that
Mr. Jochem threatened him with absent without leave status. The Board finds that evidence of
record does not establish that appellant’s supervisors erred or were abusive by informing him
that he was to be placed in a leave without pay status. It was reasonable that once appellant used
his available leave, that the employer would place him in a leave without pay or absent without
leave status pending submission of requested medical evidence regarding his absence from work.
Appellant has failed to establish that he was treated unfairly in this matter.
With regard to his request for travel reimbursement, appellant submitted e-mails
indicating that there was a delay in reimbursement. There was no evidence that the employing
establishment acted abusively or in error with regard to this matter. Apart from appellant’s
allegation, there is no evidence regarding any time limitation or other policy by the
employer pertaining to reimbursement of travel. There is insufficient evidence of error or abuse
in the handling of this administrative matter and it is not a compensable factor of employment.
11

James E. Norris, 52 ECAB 93 (2000).

12

K.W., 59 ECAB 271 (2007).

13

Cynthia R. Harrill, 55 ECAB 522 (2004).

14

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

The Board has held that the assignment of work is an administrative function of a
supervisor and, absent error or abuse, frustration at not being assigned what an employee may
consider meaningful work is not a compensable factor of employment but is frustration from not
being permitted the particular work desired.15 The Board has held that the assignment of work or
the matter in which a supervisor exercises his or her discretion are administrative matters that
generally fall outside the scope of the Act.16 Appellant challenged various aspects of
Ms. Notah’s supervision. He submitted an affidavit by Ms. Spencer wherein she challenged
Ms. Notah’s treatment of him with regard to assigning and correcting work assignments.
However, the Board has recognized that a supervisor or manager must be allowed to make
decisions or perform duties that employees will, at times, dislike. Mere disagreement or dislike
of a supervisor’s management decision will not be compensable absent evidence of error or
abuse.17 Specifically, appellant contended that although he had a Ph.D. in sociology, Ms. Notah
only allowed him to perform the duties of a position of statistician at the employing
establishment only 10 percent of the time and that most of his assigned work was of a clerical
level or graphic design/technician nature. Initially, the Board notes that she stated that he was in
a training status. Furthermore, as Ms. Notah was appellant’s supervisor, she had great discretion
as to how to assign his work. Appellant has not shown that she acted abusively in making work
assignments. He also objected to Ms. Notah “scolding” him for sending patients’ name through
an e-mail during a salmonella outbreak and that at other times reprimanded him for not sending
an e-mail. Appellant also contended that he was not given the proper computer and software to
perform his job. He also notes that Ms. Notah would come into his office and demand that he
explain work he submitted weeks before. Appellant noted that she would assign him work and
then change the project and blame him for doing the task incorrectly. However, these assertions
also regard matters that were within his supervisor’s discretion and the Board does not find that
any error or abuse has been shown with regard to these matters.
There is some evidence in the record that appellant had a dispute with Atlas Moving
Company with regard to moving his personal belongings when he moved to begin his position
with the employing establishment. Ms. Notah noted that once the employing establishment
became involved in the matter that it needed to be handled appropriately. The moving of
appellant’s personal and household items is not a compensable factor of employment in that it
did not involve his work duties.
The Board further finds that certain allegations made by appellant are not established as
factual. Appellant alleged that Ms. Notah was prejudiced towards older white men and was
jealous of his happy marriage. He alleged that she repeatedly mocked and sneered at him for
taking a full-hour lunch at home with his wife. Appellant made allegations that Ms. Notah
treated him in a scornful and chiding manner and engaged in daily ridiculing, sneering, chiding
and speaking to him disdainfully. He alleged that she engaged in a “systematic campaign of
personal harassment” against him. Ms. Notah denied the above allegations. In support of his
claim, appellant submitted affidavits by Ms. Spencer, Ms. Lucher and Ms. Chase. The affidavits
15

Jose L. Gonzalez-Garced, 46 ECAB 559 (1995).

16

See Robert Knoke, 51 ECAB 319 (2000); Frank B. Gwozdz, 50 ECAB 434 (1999).

17

T.G., 58 ECAB 189 (2006).

7

of Ms. Lucher and Ms. Chase are not relevant to the allegations raised by appellant. Both
Ms. Lucher and Ms. Chase were former secretaries for Ms. Notah and worked prior to when
appellant commenced his employment on March 12, 2008. Ms. Lucher last worked on
September 1, 2006 and Ms. Chase last worked in March 1996. Neither of these individuals had
any personal knowledge of the incidents appellant described as leading to his emotional
condition. Ms. Spencer did work with both Ms. Notah and appellant at the same time but made
general allegations that she believed that he was treated unfairly or as a professional. She did not
specify in detail any incidents of harassment.18 The Board finds that there is insufficient
evidence to establish appellant’s allegations of harassment and discrimination as factual.
Therefore, these allegations are not deemed to be compensable employment factors.
The Board has also considered appellant’s assertion that the Office erred in delaying its
decision for over 90 days after his May 5, 2009 reconsideration request. The Board finds that
although the Office’s December 30, 2009 decision was issued over 90 days after he requested
reconsideration, this did not prejudice his claim as the Office conducted a merit review.19
Appellant’s right to have the Board review the merits of his allegations was not prejudiced.
Appellant has not established a compensable employment factor giving rise to her
claimed emotional condition. Therefore, he did not meet his burden of proof.20
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition in the performance of duty.

18

See M.D., 59 ECAB 211, 214 (2007).

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.9 (June 2002) (when
the Office delays a reconsideration decision beyond 90 days and such delay jeopardizes the claimant’s right to
review of the merits of the case before the Board, it should conduct a merit review).
20

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. Marlon Vera, 54 ECAB 834 (2003).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 30, 2009 is affirmed.
Issued: March 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

